Appeal from an order of the Supreme Court, Onondaga *1227County (Anthony J. Paris, J.), entered January 10, 2005. The order granted the motion of defendant Welliver McGuire, Inc., and the cross motion of defendant J.D. Taylor Construction Corporation and third-party defendant for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated at Supreme Court. Present—Pigott, Jr., P.J., Scudder, Kehoe, Pine and Hayes, JJ.